Exhibit 10.1

BOSTON PRIVATE FINANCIAL HOLDINGS, INC.

2001 EMPLOYEE STOCK PURCHASE PLAN

(As Amended and Restated as of January 1, 2010)

The purpose of the Boston Private Financial Holdings, Inc. 2001 Employee Stock
Purchase Plan, as amended and restated herein (the “Plan”), is to provide
eligible employees of Boston Private Financial Holdings, Inc. (the “Company”)
and certain of its subsidiaries with opportunities to purchase shares of the
Company’s common stock, par value $1.00 per share (the “Common Stock”). One
million seven hundred thousand (1,700,000) shares of Common Stock in the
aggregate have been approved and reserved for this purpose. The Plan is intended
to constitute an “employee stock purchase plan” within the meaning of
Section 423(b) of the Internal Revenue Code of 1986, as amended (the “Code”),
and shall be interpreted in accordance with that intent.

1. Administration. The Plan will be administered by the person or persons (the
“Administrator”) appointed by the Company’s Board of Directors (the “Board”) for
such purpose. The Administrator has authority to make rules and regulations for
the administration of the Plan, and its interpretations and decisions with
regard thereto shall be final and conclusive. No member of the Board or
individual exercising administrative authority with respect to the Plan shall be
liable for any action or determination made in good faith with respect to the
Plan or any option granted hereunder.

2. Offerings. The Company will make one or more offerings to eligible employees
to purchase Common Stock under the Plan (“Offerings”). Unless otherwise
determined by the Administrator, the next Offering will begin on the first
business day on or after January 1, 2010 and will end on the last business day
on or before June 30, 2010. Thereafter, unless otherwise determined by the
Administrator, an Offering will begin on the first business day occurring on or
after each January 1 and July 1 and will end on the last business day occurring
on or before the following June 30 and December 31, respectively. The
Administrator may, in its discretion, designate a different period for any
Offering, provided that no Offering shall exceed six months in duration or
overlap any other Offering.

3. Eligibility. All employees of the Company (including employees who are also
directors of the Company) and all employees of each Designated Subsidiary (as
defined in Section 11) are eligible to participate in any one or more of the
Offerings under the Plan, provided that as of the first day of the applicable
Offering (the “Offering Date”) they are customarily employed by the Company or a
Designated Subsidiary for more than 20 hours a week.

4. Participation. An employee eligible on any Offering Date may participate in
such Offering by submitting an enrollment form to the Company at least 15
business days before the Offering Date (or by such other deadline as shall be
established for the Offering). The form will (a) state a whole percentage to be
deducted from his Compensation (as defined in Section 11) per pay period,
(b) authorize the purchase of Common Stock for him in each Offering in
accordance with the terms of the Plan and (c) specify the exact name or names in
which shares of Common Stock purchased for him are to be issued pursuant to
Section 10. An employee who does not enroll in accordance with these procedures
will be deemed to have waived his right to participate. Unless an employee files
a new enrollment form or withdraws from the Plan, his deductions and purchases
will continue at the same percentage of Compensation for future Offerings,
provided he remains eligible. Notwithstanding the foregoing, participation in
the Plan will neither be permitted nor be denied contrary to the requirements of
the Code.

5. Employee Contributions. Each eligible employee may authorize payroll
deductions at a minimum of one percent (1%) up to a maximum of fifteen percent
(15%) of his Compensation for each pay period. The Company will maintain book
accounts showing the amount of payroll deductions made by each participating
employee for each Offering. No interest will accrue or be paid on payroll
deductions.

 

A-1



--------------------------------------------------------------------------------

6. Deduction Changes. Except as may be determined by the Administrator in
advance of an Offering, an employee may not increase or decrease his payroll
deduction during any Offering, but may increase or decrease his payroll
deduction with respect to the next Offering (subject to the limitations of
Section 5) by filing a new enrollment form at least 15 business days before the
next Offering Date (or by such other deadline as shall be established for the
Offering). The Administrator may, in advance of any Offering, establish rules
permitting an employee to increase, decrease or terminate his payroll deduction
during an Offering.

7. Withdrawal. An employee may withdraw from participation in the Plan by
delivering a notice of withdrawal to the Company. The employee’s withdrawal will
be effective as of the next business day. Following an employee’s withdrawal,
the Company will promptly refund to him his entire account balance under the
Plan (after payment for any Common Stock purchased before the effective date of
withdrawal). Partial withdrawals are not permitted. The employee may not begin
participation again during the remainder of the Offering, but may enroll in a
subsequent Offering in accordance with Section 4.

8. Grant of Options. On each Offering Date, the Company will grant to each
eligible employee who is then a participant in the Plan an option (“Option”) to
purchase on the last day of such Offering (the “Exercise Date”), at the Option
Price hereinafter provided for, a number of shares of Common Stock equal to the
lesser of (a) a number of shares of Common Stock determined by dividing such
employee’s accumulated payroll deductions on such Exercise Date by the lower of
(i) 85% of the Fair Market Value of the Common Stock on the Offering Date, or
(ii) 85% of the Fair Market Value of the Common Stock on the Exercise Date, or
(b) 10,000 shares of Common Stock (or such other lesser maximum number of shares
as shall have been established by the Administrator in advance of the Offering);
provided, however, that such Option shall be subject to the limitations set
forth below. Each employee’s Option shall be exercisable only to the extent of
such employee’s accumulated payroll deductions on the Exercise Date. The
purchase price for each share purchased under each Option (the “Option Price”)
will be 85% of the Fair Market Value of the Common Stock on the Offering Date or
the Exercise Date, whichever is less.

Notwithstanding the foregoing, no employee may be granted an option hereunder if
such employee, immediately after the option was granted, would be treated as
owning stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company or any Parent or
Subsidiary (as defined in Section 11). For purposes of the preceding sentence,
the attribution rules of Section 424(d) of the Code shall apply in determining
the stock ownership of an employee, and all stock which the employee has a
contractual right to purchase shall be treated as stock owned by the employee.
In addition, no employee may be granted an Option which permits his rights to
purchase stock under the Plan, and any other employee stock purchase plan of the
Company and its Parents and Subsidiaries, to accrue at a rate which exceeds
$25,000 of the fair market value of such stock (determined on the option grant
date or dates) for each calendar year in which the Option is outstanding at any
time. The purpose of the limitation in the preceding sentence is to comply with
Section 423(b)(8) of the Code and shall be applied taking Options into account
in the order in which they were granted.

9. Exercise of Option and Purchase of Shares. Each employee who continues to be
a participant in the Plan on the Exercise Date shall be deemed to have exercised
his Option on such date and shall acquire from the Company such number of shares
of Common Stock reserved for the purpose of the Plan as his accumulated payroll
deductions on such date will purchase at the Option Price, subject to any other
limitations contained in the Plan. Any amount remaining in an employee’s account
at the end of an Offering will be refunded to the employee promptly.

10. Issuance of Certificates. In accordance with any rules established by the
Administrator, certificates representing shares of Common Stock purchased under
the Plan may be issued only in the name of the employee, or at the discretion of
the Administrator, in the name of the employee and another person of legal age
as joint tenants with rights of survivorship, or in the name of a broker
authorized by the employee to be his, or their, nominee for such purpose.

 

A-2



--------------------------------------------------------------------------------

11. Definitions.

The term “Compensation” means the amount of base pay, prior to salary reduction
pursuant to Sections 125, 132(f) or 401(k) of the Code, but excluding overtime,
incentive or bonus awards, allowances and reimbursements for expenses such as
relocation allowances or travel expenses, income or gains on the exercise of
Company stock options, and similar items. The term “Compensation” also includes
commissions.

The term “Designated Subsidiary” means any present or future Subsidiary (as
defined below) that has been designated by the Board to participate in the Plan.
The Board may so designate any Subsidiary, or revoke any such designation, at
any time and from time to time, either before or after the Plan is approved by
the stockholders.

The term “Fair Market Value of the Common Stock” on any given date means the
fair market value of the Common Stock determined in good faith by the
Administrator; provided, however, that if the Common Stock is admitted to
quotation on the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”), NASDAQ National System or national securities exchange, the
determination shall be made by reference to market quotations. If there are no
market quotations for such date, the determination shall be made by reference to
the last date preceding such date for which there are market quotations.

The term “Parent” means a “parent corporation” with respect to the Company, as
defined in Section 424(e) of the Code.

The term “Subsidiary” means a “subsidiary corporation” with respect to the
Company, as defined in Section 424(f) of the Code.

12. Rights on Termination of Employment. If a participating employee’s
employment terminates for any reason before the Exercise Date for any Offering,
no payroll deduction will be taken from any pay due and owing to the employee
and the balance in his account will be paid to him or, in the case of his death,
to his designated beneficiary as if he had withdrawn from the Plan under
Section 7. An employee will be deemed to have terminated employment, for this
purpose, if the corporation that employs him, having been a Designated
Subsidiary, ceases to be a Subsidiary, or if the employee is transferred to any
corporation other than the Company or a Designated Subsidiary. An employee will
not be deemed to have terminated employment, for this purpose, if the employee
is on an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to reemployment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise
provides in writing.

13. Special Rules. Notwithstanding anything herein to the contrary, the
Administrator may adopt special rules applicable to the employees of a
particular Designated Subsidiary, whenever the Administrator determines that
such rules are necessary or appropriate for the implementation of the Plan in a
jurisdiction where such Designated Subsidiary has employees; provided that such
rules are consistent with the requirements of Section 423(b) of the Code. Such
special rules may include (by way of example, but not by way of limitation) the
establishment of a method for employees of a given Designated Subsidiary to fund
the purchase of shares other than by payroll deduction, if the payroll deduction
method is prohibited by local law or is otherwise impracticable. Any special
rules established pursuant to this Section 13 shall, to the extent possible,
result in the employees subject to such rules having substantially the same
rights as other participants in the Plan.

14. Optionees Not Stockholders. Neither the granting of an Option to an employee
nor the deductions from his pay shall constitute such employee a holder of the
shares of Common Stock covered by an Option under the Plan until such shares
have been purchased by and issued to him.

15. Rights Not Transferable. Rights under the Plan are not transferable by a
participating employee other than by will or the laws of descent and
distribution, and are exercisable during the employee’s lifetime only by the
employee.

 

A-3



--------------------------------------------------------------------------------

16. Application of Funds. All funds received or held by the Company under the
Plan may be combined with other corporate funds and may be used for any
corporate purpose.

17. Adjustment in Case of Changes Affecting Common Stock. In the event of a
subdivision of outstanding shares of Common Stock, or the payment of a dividend
in Common Stock, the number of shares approved for the Plan, and the share
limitation set forth in Section 8, shall be increased proportionately, and such
other adjustment shall be made as may be deemed equitable by the Administrator.
In the event of any other change affecting the Common Stock, such adjustment
shall be made as may be deemed equitable by the Administrator to give proper
effect to such event.

18. Amendment of the Plan. The Board may at any time, and from time to time,
amend the Plan in any respect, except that without the approval, within 12
months of such Board action, by the stockholders, no amendment shall be made
increasing the number of shares approved for the Plan or making any other change
that would require stockholder approval in order for the Plan, as amended, to
qualify as an “employee stock purchase plan” under Section 423(b) of the Code.

19. Insufficient Shares. If the total number of shares of Common Stock that
would otherwise be purchased on any Exercise Date plus the number of shares
purchased under previous Offerings under the Plan exceeds the maximum number of
shares issuable under the Plan, the shares then available shall be apportioned
among participants in proportion to the amount of payroll deductions accumulated
on behalf of each participant that would otherwise be used to purchase Common
Stock on such Exercise Date.

20. Termination of the Plan. The Plan may be terminated at any time by the
Board. Upon termination of the Plan, all amounts in the accounts of
participating employees shall be promptly refunded.

21. Governmental Regulations. The Company’s obligation to sell and deliver
Common Stock under the Plan is subject to obtaining all governmental approvals
required in connection with the authorization, issuance, or sale of such stock.

The Plan shall be governed by Massachusetts law except to the extent that such
law is preempted by federal law.

22. Issuance of Shares. Shares may be issued upon exercise of an Option from
authorized but unissued Common Stock, from shares held in the treasury of the
Company, or from any other proper source.

23. Tax Withholding. Participation in the Plan is subject to any minimum
required tax withholding on income of the participant in connection with the
Plan. Each employee agrees, by entering the Plan, that the Company and its
Subsidiaries shall have the right to deduct any such taxes from any payment of
any kind otherwise due to the employee, including shares issuable under the
Plan.

24. Notification Upon Sale of Shares. Each employee agrees, by entering the
Plan, to give the Company prompt notice of any disposition of shares purchased
under the Plan where such disposition occurs within two years after the date of
grant of the Option pursuant to which such shares were purchased.

25. Effective Date and Approval of Stockholders. This amended and restated Plan
shall take effect on the later of the date it is adopted by the Board and the
date it is approved by the holders of a majority of the votes cast at a meeting
of stockholders at which a quorum is present or by written consent of the
stockholders.

 

A-4